Citation Nr: 1402681	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.        

2.  Entitlement to service connection for chronic lumbar strain associated with underlying degenerative joint disease and degenerative disk disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to July 1971 and July 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for tinnitus and entitlement to service connection for chronic lumbar strain associated with underlying degenerative joint disease and degenerative disk disease (herein low back disability).

The Veteran testified at an October 2013 video-conference hearing before the undersigned Veteran's Law Judge in Denver, Colorado.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for "skin irritation" due to Agent Orange exposure, entitlement to service connection for COPD due to asbestos exposure, entitlement to service connection for bilateral lower extremities disabilities secondary to a low back disability and entitlement to helpless child benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the "skin irritation" and COPD issues were raised on the Veteran's April 2007 Application for Compensation and/or Pension (VA Form 21-526) and the bilateral lower extremities disabilities were raised in the October 2013 hearing.  The helpless child benefits were raised on the Veteran's April 2007 Application for Compensation and/or Pension (VA Form 21-526) and VCAA notice was provided in October 2007, but the claim was never adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran seeks service connection for tinnitus, which he contends is a result of his in-service noise exposure.  The Veteran served in the Air Force and his DD 214 lists his MOS as aircraft maintenance technician.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2012).

The Veteran's service treatment records (STRs) include a November 1969 notation for "ringing in ears" and another November 1969 notation for tinnitus.  A June 2007 VA examination states the Veteran reports tinnitus "once a day" for "15-30 seconds" and that the "Veteran's report of the frequency and duration of tinnitus warrants a diagnosis of recurrent tinnitus".  That examination also includes an addendum opinion, obtained after the examiner reviewed the Veteran's C-file, that the Veteran's tinnitus is "not at least as likely as not caused by or a result of noise exposure while in service".  

At his October 2013 hearing, the Veteran stated that he began to experience tinnitus while in-service and that it has continued since service.  The Veteran is competent to assert his first-hand knowledge of his symptoms and the Board finds his statements in this regard credible.  As the Veteran is competent to report his symptoms since the initial in-service manifestation of his tinnitus, the Veteran is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the Board finds the Veteran credible in his contentions, the Board concludes that the evidence is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2013).  Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for a low back disability.  On the Veteran's December 1968 "Report of Medical History", the Veteran checked the "yes" box for "back trouble of any kind" and noted "back trouble".  The examiner's comments in relation to the Veteran's back state "had back injury basketball - no sequelae".  The accompanying December 1968 entrance examination is silent as to any defects in relation to the Veteran's back.  At the October 2013 hearing, the Veteran stated that his pre-service basketball injury was to his upper back, while his current disability is in relation to his lower back.  The Veteran's STRs contain multiple notations relating to his back.  On the Veteran's April 1975 "Report of Medical History", the Veteran checked the "yes" box for "[r]ecurrent back pain".  The accompanying April 1975 separation examination includes a notation from the examiner that the Veteran had "[r]ecurrent back pain since 1971 due to heavy lifting on his job, treated occasionally with physical therapy and pain medication".  

In the October 2013 hearing, the Veteran contends his low back disability continued after service and that he continued to seek treatment for this disability.  A June 2007 VA examination includes an assessment of "[c]hronic lumbar strain associated with underlying degenerative joint disease" and "[x]-ray results show degenerative disk and degenerative joint disease of the lumbar spine with spondylolisthesis and probable spondylosis of Lumbar5-Sacrall".  The June 2007 VA examination was conducted in relation to the Veteran's claim for a nonservice-connected pension and the examiner did not provide an opinion as to the etiology of the Veteran's low back disability.  

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c) (4) (2013).  

Here, the medical evidence establishes that the Veteran suffers from a low back disability.  The STRs and separation examination confirm that the Veteran suffered from back problems in-service. The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has provided competent and credible lay testimony that his low back problems have continued since service.  Thus, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  

Finally, review of the claims file indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits related to his back disability, but SSA records are not associated with the file.  Specifically, in a February 2011 "Improved Pension Eligibility Verification Report", the Veteran notes "back SSI payment" under the section relating to increased income.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (possibility that the SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  As the record indicates the Veteran is in receipt of SSA disability benefits relating to the disability at issue on appeal, those records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all Social Security Administration disability records.  

2.  Obtain and associate with the claims file any outstanding VA treatment records pertaining to the Veteran's low back disability.  The last VA treatment records associated with the Veteran's file are from 2007.    

3.  After obtaining the above records, afford the Veteran an appropriate VA examination to determine the etiology of his low back disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner's attention is directed to the multiple notations in the Veteran's STRs relating to his back, as well as the separation examination's comments on the Veteran's back.  Also, the Veteran's statements of record concerning back symptoms since service are credible, whether supported by medical treatment records or not.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


